                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

JASON PRICE                                        §

VS.                                                §                 CIVIL ACTION NO. 1:19cv224

WENDY ANDERSON, ET AL.                             §

                     MEMORANDUM ORDER REGARDING TRANSFER

        Plaintiff Jason Price, an inmate confined at the MTC/East Texas Treatment Facility,

proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. § 1983 against Wendy

Anderson and the Management Training Corporation.

        The above-styled action was referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. 636 and the Local Rules for the Assignment of Duties to United States

Magistrates.

                                               Analysis

        Plaintiff claims the defendants have conspired to prolong his confinement in violation of his

constitutional rights.

        The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in
which the claim arose. Plaintiff states the defendants are both located at the MTC/East Texas

Treatment Facility located in Henderson, Texas.

        The claims which form the basis of plaintiff’s complaint occurred at the MTC/East Texas

Treatment Facility located in Henderson, Texas. As the events of which plaintiff complains took

place at the MTC/East Texas Treatment Facility, plaintiff’s claims arose in Henderson, Texas. In

addition, the defendants in this action are both located at the MTC/East Texas Treatment Facility in

Henderson, Texas. The city of Henderson, Texas is located in Rusk County, Texas. When public

officials are parties to an action in their official capacities, they reside for venue purposes in the

county where they perform their official duties, which in this case is Rusk County. Holloway v.

Gunnell, 685 F.2d 150 (5th Cir. 1982); Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976). Pursuant

to 28 U.S.C. § 124, Rusk County is located in the Tyler Division of the United States District Court

for the Eastern District of Texas. As a result, venue is proper in the Eastern District of Texas.

        While Rusk County is in the Eastern District of Texas, it is located in the Tyler Division of

the district, rather than the Beaumont Division. When a case is filed in the wrong district or division,

the court “shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). See Kreimerman v. Casa

Veerkamp, S.A. de C.V., 22 F.3d 634 (5th Cir. 1994) (remanding the case to the Houston Division

of the United States District Court for the Southern District of Texas, with instructions that the case

be transferred to the McAllen Division of the United States District Court for the Southern District

of Texas pursuant to Section 1406(a)).




                                                   2
       Accordingly, this case should be transferred to the Tyler Division of this court. A Transfer

Order shall be entered in accordance with this Memorandum Opinion.


                    SIGNED this the 17th day of June, 2019.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                3
